UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. MUSCATO GROUP, INC. (Exact name of registrant as specified in Charter) NEVADA 333-153536 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 2301 Maitland Center Parkway, Suite 240 Maitland, Florida 32751 (Address of Principal Executive Offices) (407) 551-1300 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of as of August 23, 2010:8,127,500 shares of Common Stock. MUSCATO GROUP, INC. FORM 10-Q June 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved) 18 Item 5. Other Information 18 Item 6. Exhibits 18 SIGNATURE Item 1. Financial Information. MUSCATO GROUP, INC. & SUBSIDIARIES (f/k/a COLOR ACCENTS HOLDINGS, INC. & SUBSIDIARY) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Prepaid expenses Other current assets - TOTAL CURRENT ASSETS PROPERTY and EQUIPMENT, net DEPOSITS INTANGIBLE ASSETS, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue Current portion of leases payable Funding liability - Loans from related parties - TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES Due to Global Bank of Commerce - Capital leases payable TOTAL LONG TERM LIABILITIES TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' DEFICIT Common stock, $.0001 par value, 100,000,000 shares authorized, 8,127,000shares issued andoutstanding as of June 30, 2010 and December 31, 2009 Additional paid in capital Retained earnings (accumulated deficit) ) ) TOTAL SHAREHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 MUSCATO GROUP, INC. & SUBSIDIARIES (f/k/a COLOR ACCENTS HOLDINGS, INC. & SUBSIDIARY) CONSOLIDATED STATEMENTSOF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, CONTRACT REVENUES EARNED $ COST OF REVENUES EARNED GROSS PROFIT OPERATING EXPENSES Salaries and related expenses Professional services General and administrative expenses Rent Depreciation and amortization Total operating expenses INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INTEREST EXPENSE AND INCOME TAXES ) ) Interest expense ) Benefit (provision) for income taxes - - INCOME (LOSS) FROM OPERATIONS $ ) $ $ ) $ BASIC AND FULLY DILUTED NET LOSS PER SHARE $ ) $ $ ) $ WEIGHTED AVERAGE SHARES OUTSTANDING The accompanying notes are an integral part of these consolidated financial statements. 2 MUSCATO GROUP, INC. & SUBSIDIARIES (f/k/a COLOR ACCENTS HOLDINGS, INC. & SUBSIDIARY) CONSOLIDATED STATEMENTS OF CASH FLOWS For the six months ended June 30, Cash flows from operating activities: Net loss $ ) $ Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Changes in operating assets and liabilities: Accounts receivable ) Prepaid assets ) Other current assets ) - Accounts payable and accrued expenses Deferred revenue ) ) Net cash used in operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Funding liability - - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds (repayments) toward related party loans - Repayments toward capital lease ) ) Net cash provided by financing activities ) NET INCREASE (DECREASE) IN CASH ) CASH AT BEGINNING OF YEAR CASH AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash paid during the year for interest $ $ Cash paid for taxes $
